Case 18-16907-amc         Doc 135     Filed 06/27/19 Entered 06/27/19 09:56:51             Desc Main
                                     Document      Page 1 of 6



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 In re:                               :
                                      :
     Victor H Maia                    :    Case No.: 18-16907
                                      :    Chapter 11
        Debtor(s).                    :    Judge Jean K. FitzSimon
                                      :    ***********************
                                      :
                                      :
              NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

 TO:    THE CLERK OF THE UNITED STATES BANKRUPTCY COURT, THE UNITED
        STATES TRUSTEE, THE DEBTOR AND HIS ATTORNEY OF RECORD HEREIN
        AND TO ALL PARTIES IN INTEREST:

 PLEASE TAKE NOTICE, that pursuant to Bankruptcy Rules 2002 and 9007 and 11 U.S.C.

 Section 102(1) and all other applicable law, the undersigned, as counsel of record for PNC Bank,

 National Association, its successor and assigns ("Creditor"), a creditor of the above-named

 Debtor and a party-in-interest in the captioned bankruptcy case, hereby requests that all notices

 given or required to be given in this case, and all papers served or required to be served in this

 case, be given to and served upon the undersigned at the following office, address and telephone

 number:

                           Karina Velter, Esquire
                           MANLEY DEAS KOCHALSKI LLC
                           P.O. Box 165028
                           Columbus, OH 43216-5028
                           614-222-4921
                           Atty File No.: 19-023342

 The foregoing request includes not only the notices and papers referred to in the Rules specified

 above, but also includes without limitation, orders and notices of any application, motion,

 petition, pleading, request, complaint or demand, whether formal or informal, whether written or




 19-023342_SCS2
Case 18-16907-amc        Doc 135     Filed 06/27/19 Entered 06/27/19 09:56:51                Desc Main
                                    Document      Page 2 of 6



 oral and whether transmitted or conveyed by mail, delivery, telephone, telegraph, telex, fax or

 otherwise which affect or seek to affect in any way any rights or interest of the Debtor.

                                                      Respectfully submitted,

                                                      /s/ Karina Velter
                                                      Karina Velter, Esquire (94781)
                                                      Adam B. Hall
                                                      Sarah E. Barngrover
                                                      Manley Deas Kochalski LLC
                                                      P.O. Box 165028
                                                      Columbus, OH 43216-5028
                                                      Telephone: 614-220-5611
                                                      Fax: 614-627-8181
                                                      Attorneys for Creditor
                                                      The case attorney for this file is Karina
                                                      Velter.
                                                      Contact email is kvelter@manleydeas.com




 19-023342_SCS2
Case 18-16907-amc        Doc 135     Filed 06/27/19 Entered 06/27/19 09:56:51            Desc Main
                                    Document      Page 3 of 6




                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 In re:                               :
                                      :
     Victor H Maia                    :    Case No.: 18-16907
                                      :    Chapter 11
        Debtor(s).                    :    Judge Jean K. FitzSimon
                                      :    ***********************
                                      :
                                      :
                            CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing Notice of Appearance and

 Request for Notices was served on the parties listed below via e-mail notification:

    United States Trustee, Office of the U.S. Trustee, 833 Chestnut Street, Suite 500,
    Philadelphia, PA 19107

    Angela Lynn Baglanzis, Attorney for Victor H Maia, Obermayer Rebmann Maxwell &
    Hippel LLP, Centre Square West, 1500 Market Street, Suite 3400, Philadelphia, PA 19102,
    angela.baglanzis@obermayer.com

    Edmond M. George, Attorney for Victor H Maia, Obermayer Rebmann Maxwell & Hippel,
    LLP, Centre Square West, 1500 Market Street, Suite 3400, Philadelphia, PA 19102,
    edmond.george@obermayer.com

 The below listed parties were served via regular U.S. Mail, postage prepaid, on June 27, 2019:

    Victor H Maia, 79 Redwood Drive, Richboro, PA 18954

    Victor H Maia, 4814 N Palethorp St, Philadelphia, PA 19120

 The below 20 largest unsecured Creditors were served via regular U.S. Mail, postage prepaid, on
 June 27, 2019:

 Anthony Patterson
 c/o Howard G. Silverman, Esq.
 2401 Pennsylvania Avenue
 Suite 1-A-5
 Philadelphia, PA 19103

 Citibank South Dakota / Exxon
 First National Collection Bureau, Inc.


 19-023342_SCS2
Case 18-16907-amc       Doc 135    Filed 06/27/19 Entered 06/27/19 09:56:51   Desc Main
                                  Document      Page 4 of 6



 610 Waltham Way
 Sparks, NV 89434

 Citibank South Dakota c/o
 Unifund Corp
 c/o Gordon & Weinberg, P.C.
 1001 E. Hector St.
 Conshohocken, PA 19428

 City of Phila
 c/o Linebarger Googan Blair
 4 Penn Center
 1600 JFk Blvd., Suite 910
 Philadelphia, PA 19103

 City of Phila Water Revenue Bureau
 PO Box 41496
 Philadelphia, PA 19101

 City of Phila, Dept of Revenue
 BIR/NPT
 PO Box 1630
 Philadelphia, PA 19105

 City of Philadelphia
 c/o Goehring Rutter & Boehm
 1425 Spruce Street, Suite 100
 Philadelphia, PA 19102

 City of Philadelphia L&I
 Philadelphia Municipal Court
 34 S. 11th Street
 Philadelphia, PA 19107

 Diana Wilson & Maurice Butts
 c/o Neil R. Gelb, Esq.
 1518 Walnut Street
 Suite 200
 Philadelphia, PA 19102

 Discover Card
 c/o Pressler, Felt & Warshaw, LLP
 7 Entin Road
 Parsippany, NJ 07054



 19-023342_SCS2
Case 18-16907-amc       Doc 135    Filed 06/27/19 Entered 06/27/19 09:56:51         Desc Main
                                  Document      Page 5 of 6



 GH Harris Assoc. Inc.
 PO Box 216
 Dallas, PA 18612Marshall Dennehey Warner Coleman, et al
 2000 Market Street
 Philadelphia, PA 19103

 PA Dept of Revenue
 c/oLinebarger Goggan Blair & Sampson, LP
 PO Box 90128
 Harrisburg, PA 17109

 PNC Bank
 2730 Liberty Avenue
 Pittsburgh, PA 15222

 Wells Fargo
 PO Box 10335
 Des Moines, IA 50303

 Willie Nobles
 C/O Steven E. McConnell, Esq.
 The Killino Firm, P.C.
 1835 Market Street, Suite 2820
 Philadelphia, PA 19103

 Marshall Dennehey Warner
 Coleman, et al
 2000 Market Street
 Philadelphia, PA 19103

 DATE: _June 27, 2019_

                                                /s/ Karina Velter
                                                Karina Velter, Esquire (94781)
                                                Adam B. Hall
                                                Sarah E. Barngrover
                                                Manley Deas Kochalski LLC
                                                P.O. Box 165028
                                                Columbus, OH 43216-5028
                                                Telephone: 614-220-5611
                                                Fax: 614-627-8181
                                                Attorneys for Creditor
                                                The case attorney for this file is Karina
                                                Velter.



 19-023342_SCS2
Case 18-16907-amc   Doc 135    Filed 06/27/19 Entered 06/27/19 09:56:51     Desc Main
                              Document      Page 6 of 6



                                            Contact email is
                                            kvelter@manleydeas.comService




 19-023342_SCS2
